Third District Court of Appeal
                               State of Florida

                           Opinion filed March 1, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D17-402
                            Lower Tribunal No. 11-29646
                               ________________


                           Michael E. Tepedino,
                                    Petitioner,

                                        vs.

                              Yamineth Baker,
                                   Respondent.



     A Case of Original Jurisdiction – Prohibition.

     Orshan, Spann & Fernandez-Mesa, and Steven P. Spann, for petitioner.

     Kenneth Kaplan, for respondent.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

     LOGUE, J.
      Michael E. Tepedino, the Father, petitions for a writ of prohibition to prevent

the trial court from hearing the Motion to Establish Time-Sharing filed by the

Mother, Yamineth Baker. The Father contends that the motion improperly seeks to

modify the parties’ existing time-sharing schedule without properly complying with

the pleading requirements of Florida Rule of Civil Procedure 1.110(h) and Florida

Family Law Rule of Procedure 12.110. Even if such a pleading defect were a

procedural barrier to the Mother obtaining the relief she seeks, an issue we do not

reach, it does not go to the trial court’s subject matter jurisdiction to review such

motions. Where the trial court has subject matter jurisdiction, prohibition will not lie

to prevent even an erroneous exercise of that jurisdiction which can be corrected on

appeal, if necessary. See English v. McCrary, 348 So. 2d 293, 298-99 (Fla. 1977).

      Dismissed.

      SCALES, J., concurs.




                                           2
                                              Michael E. Tepedino v. Yamineth Baker
                                                                          3D17-402

      FERNANDEZ, J., concurring.

      Although I agree with the majority that prohibition does not lie under these

circumstances, I write only to express one concern: a proceeding that flows from a

motion to modify timesharing 1 after a final judgment has already established

timesharing may result in a significant waste of judicial resources and of the parties’

time. This is particularly true where an objection to the proceeding was properly

raised. We have previously held that a trial court abuses its discretion when it

proceeds on a motion for modification under circumstances that require the filing of

a supplemental petition for modification pursuant to Florida Family Law Rule of

Procedure 12.110. See Braswell v. Braswell, 935 So. 2d 604, 606 (Fla. 3d DCA

2006); Cuartas v. Cuartas, 951 So. 2d 980, 983-85 (Fla. 3d DCA 2007).

      LOGUE, J., concurs.




1
  A motion to establish timesharing is no different than a motion to modify
timesharing where a final judgment has already established timesharing.

                                          3